UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v. Crim. Action No. 99-023 (RCL)
RENALDO JACKSON,  ! L E w
Defendant. MAR _ g 2003
NANcv MAvEn ivmnmerou. cLEm<
U.S, !J|STR|CT COL|RT
MEMORANDUM OPINION

This matter comes before the Court on defendant’s Motion to Reduce Sentence [13]
Pursuant to 18 U.S.C. § 3582(0)(2), based on the U.S. Sentencing Commission’s November 1,
2007 amendment to the U.S. Sentencing Guidelines, which lowered the base offense levels for
offenses involving crack cocaine by two points. U.S. Sentencing Guidelines Manual (U.S.S.G.),
Supp1ement to Appendix C, Amendments 706, 711 (Nov. l, 2008).

Defendant moves the Court to reduce his current sentence of 151 months incarceration to
a tenn of 130 months, which would be within the amended guideline range. The government
opposes any reduction in sentence, citing the quantity of crack cocaine involved in the underlying
case, defendant’s criminal record, and post-sentencing conduct while incarcerated as
disqualifying factors. Although the Court does find defendant’s 2003 disciplinary infraction for
"Possessing a Dangerous Weapon" significant, the Court finds the balance of factors presented
by both parties for the Court’s consideration - including defendant’s age, time served, and
rehabilitative efforts while incarcerated - favorable to defendant

Having considered defendant’s motion and the authorities cited in support and opposition

thereto, defendant’s motion is GRANTED and defendant’s sentence is reduced to time served.
The Defendant may be held for a period of up to ten days after the signing of this order, to
enable the Bureau of Prisons to comply with pre-release procedures.
Halfway house placement is at the discretion of Probation Office, if deemed necessary to
aid defendant’s community reintegration.
A separate order shall issue this date.
SO ORDERED.

./C/  

Royce C. Lamberth, Chief Judge Date